DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 6/2/2022 has been received and will be entered.
Claim(s) 39-43 and 45-51 is/are pending.
Claim(s) 39, 42, 43, 45, 46, and 47 is/are currently amended.
Claim(s) 1-38 and 44 is/are acknowledged as cancelled.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 39, 40, 41, 42, 43, 44, 47, 48, and 49 under 35 U.S.C. 102(a)(1) as being anticipated by Tian, et al., The direct carbonization of algae biomass to hierarchical porous carbons and CO2 adsorption properties, Materials Letters 2016; 180: 162-165 (30 May 2016) (hereinafter “Tian at __”), as understood, the Remarks rely on cancellation of Claim 44 and incorporation of a non-rejected species into Claim 1. (Remarks of 6/2/2022 at 5). The Remarks state:
The Office states that Tian teaches carbonizing a dried Enteromorpha prolifera, which is a type of filamentous algae. The pending claims, however, recite a fungal filamentous organism. Fungi and algae are classified in different taxonomic kingdoms and are not equivalent or interchangeable. Thus, Tian does not describe each and every element in claim 39, and therefore does not anticipate claim 39, or the claims dependent therefrom.

(Remarks of 6/2/2022 at 5). In response, the previously pending claims broadly recited carbonizing a dried organic material comprising a filamentous organism. Enteromorpha prolifera was such an organic material. Because of the amendment to Claim 1 narrowing the scope of the claim to fungal filamentous organisms, the rejection is WITHDRAWN. 
II. With respect to the rejection of Claim 46 under 35 U.S.C. 103 as being unpatentable over Tian, et al., The direct carbonization of algae biomass to hierarchical porous carbons and CO2 adsorption properties, Materials Letters 2016; 180: 162-165 (30 May 2016) (hereinafter “Tian at __”) in view of: (i) Leijonhufvud, China’s Water Crisis – Fancy a ‘Green’ Swim in Qingdao?, accessed online at http://projourno.org/2013/09/chinas-water-crisis-fancy-a-green-swim-in-qingdao/ (September 17, 2013) (hereinafter “Leijonhufvud at __”), the Remarks state:
As noted above, Tian teaches carbonizing a dried Enteromorpha prolifera, which is a type of filamentous algae. The pending claims, however, recite a fungal filamentous organism. Fungi and algae are classified in different taxonomic kingdoms and are not equivalent or interchangeable. A person of skill in the art would not consider it prima facie obvious to interchange an algal organism with a fungal organism and reasonably expect to achieve the same results. Algae and fungi have different cellular physiologies and compositions, so carbonization of a filamentous algae would not be expected to produce matter that has the same properties as carbonized filamentous fungal matter. 
(Remarks of 6/2/2022 at 6) (emphasis added). The emphasized passage might raise issues with the grouping in a Markush group. Per agency practice, “[a] Markush claim contains an ‘‘improper Markush grouping’’ if: (1) The species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.” 76 Fed. Reg. 7166 (2011) (citations omitted). Cancellation of the Markush group however obviates this issue. That said, the statement is disputed. This claim is drawn to carbonization. “Carbonization is a process by which solid residues with increasing content of the element carbon are formed from organic material usually by pyrolysis in an inert atmosphere.” Fitzer, et al., Recommended Terminology for the Description of Carbon as a Solid, Pure & Appl. Chem. 1995; 67(3): 473, 484 (hereinafter “Fitzer at __).  The goal of carbonization is to produce carbon. One of skill in the art would be expected to produce matter that has the same properties, provided the both have carbon to “carbonize.” This is evidenced by the new reference applied below. The rejection is obviated by amendment and is WITHDRAWN. 

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 39, 40, 43, and 48 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang, et al., Wild Fungus Derived Carbon Fibers and Hybrids and Anodes for Lithium-Ion Batteries, ACS Sustainable Chem. Eng. 2016; 4: 2624-2631 (hereinafter “Tang at __”).

With respect to Claim 39, this claim requires “carbonizing a dried organic material comprising a fungal filamentous organism to provide a carbonaceous material that is a graphitic, partially graphitic, or an amorphous carbon matrix.” Tang teaches carbonizing dried Tyromyces fissils, a fungus. (Tang at 2625, col. 1 – Experimental Section). The fungus is filamentous. (Tang at 2626, “Fig. 2”). 
As to Claim 40, the slicing taught by Tang reads on shaping. (Tang at 2625, col. 1 – Experimental Section).
As to Claim 43, Tyromyces fissils is a fungus that grows on an oak tree. (Tang at 2625, col. 1 – Experimental Section). This more than reasonably suggests growth in a medium (air) under light (the sun). 
As to Claim 48, heating in the presence of argon is taught. (Tang at 2625, col. 1 – Experimental Section). 

II. Claim(s) 40, 41, 42, and 47 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang, et al., Wild Fungus Derived Carbon Fibers and Hybrids and Anodes for Lithium-Ion Batteries, ACS Sustainable Chem. Eng. 2016; 4: 2624-2631 (hereinafter “Tang at __”) in view of:
(i) Tian, et al., The direct carbonization of algae biomass to hierarchical porous carbons and CO2 adsorption properties, Materials Letters 2016; 180: 162-165 (30 May 2016) (hereinafter “Tian at __”).

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 40, to the extent Tang cannot be characterized as shaping (no such concession is made), this difference does not impart patentability. In a similar process, Tian teaches shaping and pressing the material prior to carbonization. (Tian at 163, “Fig. 1”). Shaping or pressing the organic material prior to carbonization reflects application of known techniques to achieve predictable results. This difference does not impart patentability. MPEP 2143. Alternatively, or additionally, one of skill in the art  would be motivated to shape or press the material to facilitate materials handling. 
As to Claim 41, to the extent Tang may not teach the dried organic material being in powder form, this difference does not impart patentability. In a similar process, Tian teaches forming powder dried organic material prior to compression and carbonization. (Tian at 163, “Fig. 1”). Forming a powder reflects application of known techniques to achieve predictable results. This does not impart patentability. MPEP 2143. Alternatively, or additionally, one of skill in the art  would be motivated to place the organic material in a powder form to facilitate shaping. 
As to Claim 42, to the extent Tang does not teach the claimed drying, note that Tang teaches vacuum drying. (Tang at 2625, col. 1). In a similar process, Tian teaches freeze-drying. Substitution reflects application of known techniques to achieve predictable results. This does not impart patentability. MPEP 2143.
As to Claim 47, lyophilizing is understood as freeze drying. The discussion of Claim 42 is relied upon. 

Allowable Subject Matter
I. Dependent upon rejected base claim. 
Claims 45, 46, 49, 50 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736